Citation Nr: 1546966	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  10-14 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a low back disorder, including as secondary to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1987 to April 1989.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claim of entitlement to service connection for a low back disorder.

The original claims file had been lost or misplaced.  The existing file is based on a rebuilt claims file, which since has been converted into an entirely electronic, i.e., paperless, file using the Veterans Benefits Management System (VBMS).

In May 2011, in support of his claims (this one and others), the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  

The Board subsequently, in June 2011, determined this claim needed to be further developed, so it was remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  In November 2012, and again in December 2013, the Board determined that still further development was necessary in order to fully and fairly adjudicate this claim, so again it was remanded to the RO via the AMC.

The Board denied this claim in December 2014, and the Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  Pursuant to a September 2015 Joint Motion for Remand (JMR), the Court vacated the Board's decision denying this claim and remanded it to the Board later in September 2015 for readjudication consistent with the instructions of the JMR.  In furtherance of this, the Board in turn is remanding this claim to the Agency of Original Jurisdiction (AOJ).


In the prior December 2014 decision, the Board also separately denied entitlement to a rating higher than 20 percent for the anterior cruciate ligament (ACL) reconstruction component of the Veteran's right knee disability and a total disability rating based on individual unemployability (TDIU), while at the same time granting an initial 10 percent rating for degenerative arthritis in his right knee and an additional separate rating of 10 percent for right knee instability.  The Court's September 2015 Order, however, dismissed the appeal of these other claims, as had been requested in the September 2015 JMR.  So from this point going forward in this appeal there only will be consideration of entitlement to service connection for a low back disorder, albeit including as secondary to the service-connected right knee disability.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran alleges his low back disorder is the result of a motor vehicle accident in service or alternatively caused or being aggravated by his service-connected right knee disability.  He was provided a VA examination in October 2011 to allow a VA examiner to furnish an opinion on this issue of etiology.  In November 2012 the Board remanded the claim for another VA examination finding, among other issues, since the VA examiner had failed to presume, as instructed, that the Veteran had sustained an injury to his low back in the alleged motor vehicle accident during his military service.  The same VA examiner again addressed the issue in July 2014.  In regards to the question of whether the Veteran's low back disorder was directly related to his active duty service, the VA examiner stated that "[d]iscussion on this will be refered [sic] to 2011 C&P exam/opinion by myself.  I have reviewed VBMS and find no new evidence what [sic] would convince me to change my previous opinion."  Thus, the VA examiner essentially has relied on his previous opinion that was found inadequate for failing to presume the Veteran had injured his back as the result of an in-service motor vehicle accident.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's service treatment records (STRs) to provide a negative opinion).

Furthermore, as noted by the September 2015 JMR, the fact that the October 1988 Medical Board report made no mention of a back injury or disability is, by itself, an inadequate evidentiary basis upon which to conclude that an in-service back injury did not occur.  If a back injury or disability was not of sufficient severity to warrant separation from the military the Medical Board or the Physical Evaluation Board would not necessarily have noted it.  Buczynski v. Shinseki, 24 Vet.App. 221, 224 (2011) (holding that if a doctor is not expected to comment on a condition, then silence is not proof the doctor did not observe the condition). 

The Court has held that, once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  An opinion is considered adequate when it is based on consideration of an appellant's prior medical history and examinations and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is a fully informed one and allows the Board to weigh the opinion against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, it must be clear from either the examiner's statements or the Board's decision that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46 (2007). When the record leaves this issue in doubt, it is the Board's duty to remand for further development.


Thus, the VA opinion rendered in October 2014 indicating that no changes were warranted to the opinion on direct service connection after additional review of the claims file is inadequate and an additional VA opinion required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) and D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (discussing situations when it is permissible to have "substantial," though not "exact" or "total," compliance with a remand directive).

Accordingly, this claim is again REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain additional medical comment concerning whether the Veteran's low back disorder is the result of injuries sustained during his military service, including especially a motor vehicle accident if presuming, for the sake of providing this opinion, the accident occurred as alleged.  To the extent possible an examiner besides the one who provided the October 2011 and July 2014 medical opinions should be consulted.  The entire claims file, including a complete copy of this remand and those prior, the JMR, and the Court Order must be made available to the designated examiner for review of the relevant medical and other history.  The evaluating clinician must note in the report that the evidence in the claims file has been reviewed, so considered.  

After reviewing the file, this evaluating clinician must indicate the likelihood (very likely, as likely as not, or unlikely) the Veteran's low back disorder is the result of injuries directly sustained during his military service from February 1987 to April 1989, including especially any injuries he may have sustained in the purported motor vehicle accident at Camp Courtney in Japan.  Concerning this, to reiterate the examiner is directed to, in effect, presume the Veteran sustained injury to his low back during his military service in that alleged motor vehicle accident.  In providing a rational for the opinion, the examiner should note that such a presumption was made and discuss how it factors into the conclusion.  In determining whether any current disability affecting the Veteran's low back is a result or consequence of his purported injury in that accident, the examiner should consider whether the current disability is of a type that is consistent with this type of injury or trauma.

The examiner should also note that the fact that the October 1988 Medical Board report does not mention a back injury or disability is, alone, an inadequate basis upon which to conclude there was no back injury or disability in service.

The term "as likely as not" means at least a 50 percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation or aggravation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

In formulating this opinion, the examiner must discuss the underlying rationale of the opinion, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

If the examiner is unavailable to provide this further comment (addendum opinion), such as without resorting to mere speculation, not only must he/she so indicate but also discuss why a more definitive response is not possible or feasible.  In other words, merely saying he/she cannot respond will not suffice.

2. Review the opinion to ensure it responds to the question posed, considers the evidence indicated, and makes the necessary presumption.  If not, obtain all necessary additional information in compliance with these directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

3. Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative another supplemental statement of the case (SSOC) and, after they have had an opportunity to respond to it, return the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

